DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive.
A. 	Applicant argues that Wu does not disclose “create a cache storage and an unique identifier, wherein the unique identifier associates the cache storage with the web form and the first data is stored in the cache storage.
In reply, the examiner respectfully disagrees.

Wu discloses DFO (Dynamic form Object) elements such as container identifier and entry identifier allowing the messaging system to associate input received via the DFO to the input fields of the web application employed (paragraph 0228-0235; 0238). Accordingly, the container and entry identifier are used to associate the input received via the DFO and the input fields of the web application. Therefore, Wu discloses the argued claim limitations.


B. 	Applicant argues that Wu does not disclose “encrypt the unique identifier”.
In reply, the examiner respectfully disagrees.

Wu discloses the messaging system can store the input fields, as well as the corresponding values and populate those input fields with their corresponding input values, wherein the input values are maintained in an encrypted state while transiting in the messaging system (paragraph 0126; 0253). According, Wu discloses the argued claim limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Publication No. 2014/0101261 A1).
With respect to claim 1, Wu teaches a data security and fraud prevention system, comprising: a processor; and a memory storing instructions executable by the processor, wherein, upon execution of the instructions by the processor, the processor is configured to: transmit a web form to a first device upon receipt of a request to access the web form from the first device (paragraph 0099; 0103-0106; 0126 disclose presenting web form to customer to request information), receive, through the web form, first data from the first device, the first data including first user private data associated with a first user (paragraph 0099; 0103-0106; 0126 disclose receiving confidential information from customer through the form), receive, from the first device, a request to share the web form with a second user (paragraph 0099; 0103-0106; 0126 disclose sharing form with customer and agent), create a cache storage and an unique identifier, wherein the unique identifier associates the cache storage with the web form and the first data is stored in the cache storage (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231 disclose creating container for maintaining the form including container identifier; DFO (Dynamic form Object) elements such as container identifier and entry identifier allowing the messaging system to associate input received via the DFO to the input fields of the web application employed (paragraph 0231; 0238), mask the first user private data to prevent access to the first user private data by the second user (paragraph 0108; 0126; 0157; 0253 disclose masking sensitive/confidential data), encrypt the unique identifier (paragraph 0126; 0253), generate a share session between the first device and a second device, wherein the second device is associated with the second user (paragraph 0098 disclose messaging session including joint filling of web form), receive, through the web form, second data from the second device, wherein the second data includes second user private data associated with the second user (paragraph 0099; 0103-0106; 0126 disclose receiving confidential information from customer through the form), store the second data in the cache storage with reference to the unique identifier (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231 disclose creating container for maintaining the form including container identifier), mask the second user private data to prevent access to the second user private data by the first user (paragraph 0108; 0126; 0157; 0253 disclose masking sensitive/confidential data), and aggregate the first data and the second data to complete the web form (paragraph 0097; 0247; 0026 disclose aggregating dynamic form information in the web form).

With respect to claim 2, Wu teaches wherein the processor is further configured to: transmit the first data and the second data to subsequent services for further processing (paragraph 0176).

With respect to claim 3, Wu teaches wherein: the web form is a loan application form, the first user is a primary loan applicant, and the second user is a secondary loan applicant (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 4, Wu teaches wherein: the first device includes a first web browser installed thereon, the web form being displayed on the first web browser (paragraph 0161; 0240), the first web browser including a first web socket (paragraph 0156), the first data being received through the first web socket from the first device, and the second device includes a second web browser installed thereon, the web form being displayed on the second web browser, the second web browser including a second web socket (paragraph 0156), the second data being received through the second web socket from the second device (paragraph 0121; 0144).

With respect to claim 5, Wu teaches wherein: the first device includes a first web browser installed thereon, the web form being displayed on the first web browser (browser 3145; Fig. 35), the first data being received as a first data stream through the first web browser from the first device (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231), and the second device includes a second web browser installed thereon, the web form being displayed on the second web browser, the second data being received as a second data stream through the second web browser from the second device (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 6, Wu teaches wherein: the first device includes a first mobile application (paragraph 0329), the web form is displayed on the first mobile application, the first data is received from the first device through the first mobile application, the second device includes a second mobile application (paragraph 0329), the web form is displayed on the second mobile application, and the second data is received from the second device through the second mobile application (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 7, Wu teaches wherein the processor is further configured to: generate an authentication code, and send the authentication code to the second device, wherein the web form is accessed on the second device using the authentication code (paragraph 0207).

With respect to claim 8, Wu teaches wherein the web form is shared between the first user and the second user for a predetermined period of time after which the share session, the first data and the second data stored in the cache storage, and the unique identifier are cleared (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 9, Wu teaches wherein the processor is further configured to send to the first device at least one offer associated with the web form upon approval of the web form (paragraph 0105; 0117-0118).

	With respect to claim 10, Wu teaches a device comprising: a processor in communication with a server; a memory; and a web browser, wherein the processor is configured to: receive, via the web browser, a web form from the server (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231), receive, through the web form, first data, the first data including first user private data associated with a first user (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231), transmit, via the web browser, the first data to the server, receive, from the first user, a request to share the web form with a second user, transmit, via the web browser, the request to share the web form to the server by calling an application programming interface (API) (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231), receive, from the server, an encrypted unique identifier, the unique identifier associated with the web form, generate a share universal resource locator (URL) link for sharing the web form based on the encrypted unique identifier via a share API of the web browser (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231), generate a message associated with the URL link, and transmit the URL link and the message to a user device, wherein the user device is associated with the second user (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

	With respect to claim 11, Wu teaches wherein: the web form includes a button, and the request to share the web form is generated by clicking on the button (Fig. 6).

With respect to claim 12, Wu teaches wherein the URL link and the message are transmitted to the user device via an email or a short message service (SMS) message (Fig. 6).

With respect to claim 13, Wu teaches a mobile application including a web view widget, wherein the web view widget is configured to display the web form (paragraph 0097).

With respect to claim 14, Wu teaches wherein the URL link and the message are transmitted to the user device via a notification in the mobile application (Figs. 6-8).

With respect to claim 15, Wu teaches wherein the first user is authenticated via the mobile application (paragraph 0207; Fig. 54B).

With respect to claim 16, Wu teaches to receive masked private data associated with the second user via the server from the user device, wherein actual values of the masked private data associated with the second user is inaccessible to the first user (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 17, Wu teaches receive a notification from the server when the web form is accessed by the second user, the notification indicating that the second user on the user device is sharing the web form with the first user (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 18, Wu teaches wherein the processor is further configured to receive a notification from the server when a predetermined period of time has expired from transmitting the URL link and the message to the user device and the web form has not been accessed by the second user (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

With respect to claim 19, Wu teaches wherein the processor is further configured to: receive at least one offer associated with the web form from the server after the web form is completed and approved, generate a URL link for the at least one offer and a message associated with the at least one offer, and transmit the URL link for the at least one offer and the message to the user device for sharing the at least one offer with the second user (paragraph 0099; 0103-0106; 0126; 0227-0229; 00231).

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
12/12/2022